Appeal by petitioner from an order (1) denying her petition to review a determination of the respondent State Rent Administrator which affirmed an order of a local rent administrator establishing a maximum rent for a housing accommodation, to vacate said determination, and to fix a “ proper maximum rent ”, or to remit the proceedings to said respondent for further considerationand (2) dismissing the proceeding. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ.